Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 1 of 14 PageID #:
                                    1055


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                    Plaintiff,                      )
                                                    )
        V.                                          )                No. 4:19-CR-211 RLW
                                                    )
JUAN JOSE GONZALEZ, et al.                          )
                                                    )
                   Defendants.                      )

                                 MEMORANDUM AND ORDER

        This case is before the Court on Objections filed by several Defendants pursuant to Rule

59(a), Federal Rules of Criminal Procedure, to a Memorandum and Order issued by United

States Magistrate Judge Nannette A. Baker on June 10, 2020 (the "Order"). (ECF No. 406.)

        The Order issued non-dispositive rulings on pretrial motions to compel disclosure

seeking the identities of cooperating witnesses filed by Defendants Michael Johnson, Christopher

Warlick, Charles Guice, Jerome Fisher, and Delvin Bost. Judge Baker denied each Defendant's

motion to compel "to the extent that it seeks early Jencks disclosures" and granted each "to the

extent the Defendant requests the Government to disclose Brady and Giglio evidence and

evidence that conforms to the scope of Rule 16." (ECF No. 406 at 8-9.) Judge Baker denied as

moot Defendant Fisher's request for information regarding the circumstances of the discovery

and recovery of his cell phones and the results of any search of those phone, and also denied as

moot his request for information regarding any search of his home on the basis that the

Government agreed to provide such information. (Id.) Defendants Johnson, Guice, Fisher, and

Bost filed Objections to the Order. (ECF Nos. 426, 410, 422, 435.)

        Pursuant to Rule 59(a), the Court "must consider timely objections and modify or set

 aside any part of the order that is contrary to law or clearly erroneous."
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 2 of 14 PageID #:
                                    1056


Background

       The Court adopts the Magistrate Judge's description of the background of this matter:

              Defendants Warlick, Fisher, Guice, Bost and Johnson are among
              14 defendants charged in a 19 count superseding indictment. All
              of the defendants are charged in Count One with conspiracy to
              distribute and possess with intent to distribute 400 grams or more
              of fentanyl in violation of Title 21 United States Code Section
              841 (a)(l ).

              Warlick, Fisher and Guice are also charged in Count Three with
              possession of a firearm in furtherance of a drug trafficking crime
              resulting in death. The Grand Jury alleges that the three, along
              with Maurice Lee, aided and abetted each other and acting together
              with others knowingly possessed one or more firearms in
              furtherance of the drug trafficking crime of conspiracy to distribute
              fentanyl in violation of 18 U.S.C. Sections 2, 924(c)(l)(A) and
              9240). In the course of this violation, they are alleged to have
              killed Alexander Noodel by shooting him.



              Bost and Johnson are charged in Count Four of the superseding
              indictment with possession of a firearm in furtherance of a drug
              trafficking crime resulting in death. The Grand Jury charges that
              on July 3, 2017, Bost and Johnson, along with Maurice Lee aided
              and abetted each other and acting together and with others
              knowingly possessed one or more firearms in furtherance of the
              drug trafficking crime of conspiracy to distribute a controlled
              substance including fentanyl in violation of 18 U.S.C. Sections 2,
              924(c)(l)(A) and 9240). In the course of this violation, they are
              alleged to have killed Kevin Davis by shooting him with one or
              more firearms.

               (ECF No. 406 at 2-3.)

The Defendants' Objections to the Order

       A. Defendant Guice's Objections (ECF No. 410)

       Defendant Guice objects to the Order on three grounds: (1) the Magistrate Judge's

conclusion that the Jencks Act, 18 U.S.C. § 3500, controls the Government's obligation to

disclose the identity of its cooperating witnesses is contrary to the plain text of the statute and

Eighth Circuit law; (2) the Order erred in concluding that the allegations in the Superseding


                                                2
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 3 of 14 PageID #:
                                    1057


Indictment, standing alone, preclude Guice from receiving information that is material to his

defense; and (3) the Order failed to provide Guice with the relief requested by not imposing a

deadline by which the Government must disclose information he is constitutionally entitled to

under Brady and Giglio.      Guice asserts that the Government's case against him is wholly

dependent on the testimony, and therefore the credibility, of cooperating witnesses.         Guice

contends that to ensure a fair trial he must have the opportunity to independently investigate the

Government's only source of evidence "well in advance of trial" as opposed to the three days

offered by the Government.

       B. Defendant Fisher's Objections (ECF No. 422)

       Defendant Fisher asserts that the Magistrate Judge erred by failing to define the Brady

obligations of the Government, based on the Government's assurance that it has complied with

and continues to comply with its Brady obligations. Fisher seeks the names of any cooperating

witnesses who have given statements concerning him, and any information in such statements as

to particular times that he was alleged to be in a particular place or taking a particular action.

Fisher asserts that because of the scope of the case, involving a two and a half year time period,

any meaningful disclosure of Brady material must occur now, or at minimum within a reasonable

time frame well in advance of any plea or trial.

       Fisher also asserts that the Magistrate Judge erred in finding his requests for discovery

moot as to searches of his home based on the Government's agreement to provide the

information, as the Government has provided information only concerning one search but

counsel is aware that at least two other searches occurred, and asserts there should be an order

requiring disclosure. Finally, Fisher states the Magistrate Judge did not address his request for

all of the discovery provided to other codefendants in the case. In the alternative, Fisher asks the




                                                   3
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 4 of 14 PageID #:
                                    1058


Court to conduct an in camera review of the Government's evidence to make an independent

assessment of the Brady obligations and thereafter impose a timeline for disclosure.

       C. Defendant Johnson's Objections (ECF No. 426)

       Defendant Johnson adopts Defendant Guice's Objections and asserts that (1) the Order's

conclusion the Jencks Act controls the Govt's obligation to disclose the identity of its

cooperating witnesses is contrary to Act's plain text and 8th Circuit law; (2) the Order erred in

concluding the allegations of violence in the indictment, standing alone, preclude Johnson from

receiving information material to his defense. Johnson states there is a Protective Order in place

(ECF No. 191) and the Government should offer some individualized risk as to why disclosing

the identity of its cooperating witnesses Guice poses a safety risk.         Johnson argues the

Government's case against him case is wholly dependent on the testimony-and thus the

credibility--of its cooperating witnesses, so to ensure a fair trial, he must be able to

independently investigate the Government's only source of evidence; and (3) the Order failed to

provide the relief requested by his motion to compel disclosure because it does not impose a

deadline for the Government to disclose information under Brady and Giglio.

       D. Defendant Bost's Objections (ECF No. 435)

       Defendant Bost asserts that the Order denies him his right to counsel, his right to a fair

trial, and his right to due process under the Sixth and Fourteenth Amendments of the U.S.

Constitution. Bost states he has received no discovery that mentions him in relation to either the

murder charged in Count IV or the general drug conspiracy charge in Count I, and had one

meeting with the Government where agents orally advised what they expected the evidence

against him to be but provided no details, including the names of witnesses. Bost asserts that as

a result, he is unable to prepare for trial as he does not have sufficient information about the

evidence against him to conduct necessary investigation or preparation. Further, Bost asserts


                                                4
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 5 of 14 PageID #:
                                    1059


that because the Government has stated it will call witnesses at trial to testify they were present

for conversations including him that related to the murder, a constitutionally acceptable defense

will require a cross-examination and presentation of evidence that would be developed by

investigation. Bost argues the Government's reliance on the Jencks Act to deny release of this

discovery until the Friday before trial "does not contemplate the unique situation" he is in, and

the practical effect of the Order is that all discovery and evidence related to his alleged

involvement in the murder will not be available until two days before the trial begins, which will

be insufficient for investigation and preparation. (ECF No. 435 at 2.) Bost also states the Order

relies on the Government's assertion that the witnesses' safety is the primary reason for the last-

minute disclosure of the evidence, but there has been no significant showing other than the

allegation that disclosure would lead to safety concerns.

Discussion

       A. Disclosure of Government Witness Statements

       "The Jencks Act requires that the prosecutor disclose any statement of a witness in the

possession of the United States which relates to the subject testified to by the witness on direct

examination." United States v. Stroud, 673 F.3d 854, 863 (8th Cir. 2012) (quotation omitted)

(citing 18 U.S.C. § 3500(b)). The Government is not required to disclose the statements of its

witnesses prior to their testimony on direct examination at trial of the case. 18 U.S.C. § 3500(a);

see Fed. R. Crim. P. 26.2(a) (prior statements of witnesses who testified must be disclosed, on

motion, after their direct examination). 1 The Court is without authority to order disclosure of

Jencks Act materials earlier than provided for in the Act, 18 U.S.C. § 3500; United States v.

White, 750 F.2d 726, 729 (8th Cir. 1984), even though in many cases the Government freely

       1
         Similarly, Rule 16(a)(2), Fed. R. Crim. P., does not authorize the "discovery or inspection of
statements made by prospective government witnesses except as provided in 18 U.S.C. § 3500;" United
States v. Pelton, 578 F.2d 701, 707-08 (8th Cir. 1978) ("Discovery of prospective witnesses is not
required under Fed. R. Crim. P. 16(a)") (citing cases).

                                                  5
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 6 of 14 PageID #:
                                    1060


discloses Jencks Act material to the defense in advance of trial.               Therefore, to the extent

Defendants seek to discover statements of cooperating witnesses prior to trial, their objections to

the Magistrate Judge's Order will be denied.

        B. Disclosure of Cooperating Witnesses' Identities

        With respect to disclosure of the identities of cooperating witnesses, the Government has

a general, but not absolute, "privilege to withhold the disclosure of the identity of a confidential

informant." Carpenter v. Lock, 257 F.3d 775, 779 (8th Cir. 2001) (citing Roviaro v. United

States, 353 U.S. 53 (1957)). "Criminal defendants ... have no right in noncapital cases to

disclosure of the names of government witnesses under Rule 16(a)." United States v. Porter, 850

F .2d 464, 465 (8th Cir. 1988). The public interest in preserving an informant's anonymity and

encouraging citizens to report crimes is very strong. Roviaro, 353 U.S. at 59-62; see also United

States v. Curtis, 965 F.2d 610, 613-14 (8th Cir. 1992). A district court may, however, "exercise

its discretion to require such disclosure 'in a proper case."' United States v. DeCoteau, 186 F.3d

1008, 1010 n.2 (8th Cir.1999) (quoting United States v. Cole, 449 F.2d 194, 198 (8th Cir.

1971)). 2

        An accused who seeks disclosure of a confidential informant must show that disclosure is

required based on the balancing test established by the Supreme Court in Roviaro, 353 U.S. at

62. To determine if disclosure should be ordered, a court must weigh "the public interest in

protecting the flow of information against the individual's right to prepare his defense." Id.

"Where the disclosure of an informer's identity ... is relevant and helpful to the defense of an

        2
          The Court finds the Defendants' objections that the Order concludes the Jencks Act controls the
Government's obligation to disclose the identity of its cooperating witnesses (ECF No. 406 at 6), merely
point out an instance of imprecise drafting. The Court does not read the Magistrate Judge's Order to rule
that 18 U.S.C. § 3 500 governs the disclosure of Government witnesses' identities. The Order recognizes
that the Government's privilege to withhold the identity of its witnesses is not absolute, and that the Court
has the discretion to order disclosure. (Id. at 4-5.) The Order discusses Roviaro's balancing test and
relevant 8th Circuit precedent on Government disclosure of the identity of cooperating witnesses. (Id. at
5-6.)

                                                     6
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 7 of 14 PageID #:
                                    1061


accused, or is essential to a fair determination of a cause," id. at 60-61; or is "material and

helpful, the public interest in protecting the flow of information is overcome." United States v.

Parker, 836 F.2d 1080, 1083 (8th Cir. 1987). "The decision to order disclosure depends on the

particular circumstances of each case." United States v. Feldewerth, 982 F.2d 322, 324 (8th Cir.

1993) (citing Roviaro, 353 U.S. at 62). 3

        "Where the witness is an active participant or witness to the offense charged, disclosure

will almost always be material to the accused's defense." Devose v. Norris, 53 F.3d 201, 206

(8th Cir. 1995) (citation and footnote omitted); see also United States v. Foster, 815 F.2d 1200,

1203 (8th Cir. 1987) (citation omitted) ("The disclosure of an informant who was an active

participant in the crime the accused is charged with is generally required."). In contrast, "cases

        3
         The Government asserts that the Jencks Act bars discovery of a government witness's identity in
the same manner as statements. The statute's plain language addresses only statements or reports of
government witnesses and not their identities. See 18 U.S.C. § 3500. The Government asserts that
Eighth Circuit decisions in United States v. Wilson, 102 F.3d 968, 971-72 (8th Cir. 1996), and United
States v. Green, 151 F.3d 1111, 1115 (8th Cir. 1998), "stand in direct opposition to the idea that
statements of witnesses are different than names." (ECF No. 425 at 11.) The Government's cited cases
do not support its assertion, however. Further, the assertion ignores the Supreme Court's holding in
Roviaro and its progeny, including Devose, 53 F.3d at 206.

         In Wilson, the defendant requested the district court to order the government to "disclose the
identity of the government's witness (Hulett) and impeachment material. A magistrate judge denied the
motion, noting that the case was an 'open file' case, and in the omnibus order the government had agreed
to disclose Hulett's identity and Jencks material ten days before trial." Wilson, 102 F.3d at 971 (emphases
added). "Before the jury was called in, Wilson complained to the court that the government had violated
the omnibus order by either disclosing the requested transcripts late or not at all." Id. (emphasis added).
On appeal, Wilson argued the government's alleged delayed production, or non-production, of transcripts
of Hulett's testimony in other criminal cases violated the omnibus trial order, Brady, the Jencks Act, and
the Fifth and Sixth Amendments. Id. Disclosure of the informant's identity was not at issue on appeal,
and nothing in Wilson indicates the Eighth Circuit treated the informant's identity as Jencks material or
held its disclosure was governed by the Jencks Act.

        In Green, the defendant knew the government witness's name, Hobson, and her involvement in
the relevant conduct so disclosure of her identity was not at issue. 151 F.3d at 1113. Rather, the
defendant claimed "the government violated the Jencks Act ... by failing to provide him with a transcript
of Hobson's grand jury testimony prior to her direct testimony at trial." Id. at 1114. The Eighth Circuit
held, "The Jencks Act does not compel the government to produce a statement or report of a government
witness until after the witness has testified on direct examination, after which the defendant may move for
the production of any statements in the government's possession made by that witness relating to the
subject matter of his testimony." Id. at 1115. The Eighth Circuit did not hold or state that the
government witness's identity was Jencks material or that its disclosure was governed by the Jencks Act.

                                                    7
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 8 of 14 PageID #:
                                    1062


involving 'tipsters' who merely convey information to the government but neither witness nor

participate in the offense, disclosure is generally not material to the outcome of the case and is

therefore not required." United States v. Harrington, 951 F.2d 876, 878 (8th Cir. 1991) (cited

case omitted).

       The Magistrate Judge's Order states:

                 [T]he Government concedes that the cooperating witnesses would
                 be relevant and material to the defendants. However, they argue
                 that the defendants are dangerous and to disclose the identities of
                 the Government's witnesses would pose a safety risk. The
                 Government states it will provide Jencks material to the defendants
                 on the Friday before trial. Given the allegations of violence in this
                 matter, the Court concludes the government will not be required to
                 identify any cooperating co-defendants until that time. Therefore,
                 to the extent that Defendants' motions seek early disclosure of
                 Jencks material, the motions are denied.

(ECF No. 406 at 6.) The Order does not contain any factual findings concerning safety risks to

the cooperating witnesses, apart from summarizing the allegations in the Superseding

Indictment.

       Because it is uncontroverted the cooperating witnesses are relevant and material to the

Defendants, their identities ought to be disclosed to the defense. Devose, 53 F.3d at 206; Foster,

815 F.2d at 1203. The issue is when they should be disclosed. As the Government states, this

case is not set for trial and may not be for a long time, as a result of general complexity of the

case, the number of Defendants, and delay attributable to the ongoing COVID-19 pandemic.

Because of the nature and status of this case, the Government does not know its complete list of

witnesses at present. It is not yet known which defendants will elect to stand trial and thus it is

not known which witnesses and evidence will be necessary.

       The premature, wholesale disclosure of witness statements, even those containing

exculpatory or impeachment information, would undermine an important function of the Jencks

Act: to protect Government witnesses from influence, threats, harassment, and physical harm.

                                                  8
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 9 of 14 PageID #:
                                    1063


See,~'    United States v. Presser, 844 F.2d 1275, 1285 (6th Cir. 1988); United States v. Roberts,

811 F.2d 257, 259 (4th Cir. 1987). The Defendants here are alleged to be members of an

extensive drug trafficking organization, who possessed firearms in connection with drug

trafficking that resulted in two murders. 4 The Government states that while Defendant Guice

was on bond, he traveled outside this District in violation of his release conditions and there was

involved in a shooting; and was involved in another shooting in late June 2020 in which

investigaors believe Guices was the intended target. (ECF No. 416 at 3.) The Government states

that investigators posit Guice was assumed to be cooperating, because he was one of the only

Defendants on release even though he is charged with murder. (Id.) The Government states that

after his arrest, Defendant Fisher admitted his involvement in a highway shooting that resulted in

the death of an innocent victim. (ECF No. 425 at 1.) In addition, the Government states that a

record was made in this case of threats against one of the Defendants suspected of cooperating

with the Government. Specifically, police reports of that Defendant's post-arrest interview were

posted on Facebook along with allegations he was a "snitch" and should be harmed. (ECF No.

425 at 12; ECF No. 437 at 11.) Courts will not order disclosure where such disclosure will place

the witness in personal danger and the prospective testimony is not exculpatory. See Pelton, 578

F.2d at 707-08. The Court finds that identification of Government cooperating witnesses is

likely to significantly increase the danger to them.

       The Defendants' constitutional entitlement to Government information comes into play

when the information is important to either impeachment of Government evidence or to proving

a Defendant's defense. Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405

U.S. 150 (1972); see also Strickler v. Greene, 527 U.S. 263, 281-82 (1999); Kyles v. Whitley,

514 U.S. 419, 433-34 (1995). The Government has stated in the briefs that it is not aware of any

       4Count
             III of the Superseding Indictment charges Defendants Fisher and Guice with the murder of
Alexander Noodel; Count IV charges Defendants Bost and Johnson with the murder of Kevin Davis.

                                                  9
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 10 of 14 PageID #:
                                    1064


 cooperating witness's information that is helpful to impeaching Government evidence or to

 establishing a defense. This is not a matter for the Government to decide, however, given that it

 agrees the cooperating witnesses are material. See Roviaro, 353 U.S. at 629 ("The desirability of

 calling John Doe as a witness, or at least interviewing him in preparation for trial, was a matter

 for the accused rather than the Government to decide.").

        The Court is cognizant of the significant amount of information relevant to this case and

 the need of both the numerous Defendants and the Government to prepare. Based on the record

 before it, the Court finds that disclosure of cooperating witnesses' identities and Brady and

 Giglio materials three days prior to trial would be insufficient to protect the constitutional rights

 of the Defendants. Further, such a procedure is likely to engender significant delays to allow

 defense counsel sufficient opportunity to effectively utilize the materials. This would not be the

 most efficient use of the Court's time, the jury's time, or in furtherance of judicial economy,

 particularly if the case will be tried under procedures and restrictions the Court has established to

 protect the health and safety of all participants during the COVID-19 pandemic.

        Given the allegations of violence by Defendants and threats in this matter as described

 above, the Government will not be required to identify any informant or cooperating co-

 defendant until fourteen days before trial. This will give Defendants adequate opportunity to

 prepare, while considering the safety of the informants. See United States v. Rodrequez, 859

 F.2d 1321, 1326 (8th Cir. 1988) ("We have held that any issue concerning the disclosure of an

 informant's identity before trial is eliminated when the person testifies at trial.") (citing United

 States v. Foster, 815 F.2d 1200, 1202-03 (8th Cir. 1987)); see also United States v. Abari, 2020

 WL 1983732, at *4 (D. Minn. Apr. 27, 2020) (requiring Government to identify any informant or

 cooperating co-defendant fourteen days before trial, to give defendants adequate opportunity to

 prepare, while considering the safety of informants); United States v. Cree, 2012 WL 6194395,


                                                  10
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 11 of 14 PageID #:
                                    1065


 at *5 (D. Minn. Dec. 12, 2012) (concluding that seven days' notice "appropriately balance[d]

 [defendant's] rights with the protection of the confidential informants") (citations omitted). The

 interval between disclosure and testimony at trial is relatively limited, and the Government will

 not be unduly burdened to extend protection to the disclosed witnesses if, in its discretion, it

 deems it necessary.

        If the Government has particular concerns about the safety of the cooperating witnesses,

 or is aware that the Defendants may encounter difficulty in locating them, then it should make

 them available to Defendants to interview in lieu of providing their addresses. United States v.

 Padilla, 869 F.2d 372, 376-77 (8th Cir. 1989). Given the relevance and the importance of the

 cooperating witnesses' testimony to the trial, the Government must ask the cooperating witnesses

 whether they will voluntarily agree to being interviewed by defense counsel, even remotely by

 Zoom video teleconference or telephone, and for a limited period of time. If a cooperating

 witness will submit to an interview, he or she shall be made available for an interview under

 conditions agreeable by all parties, including the witness. If the Government determines that any

 cooperating witness objects to being interviewed by defense counsel before trial, it is not

 required to make that witness available and such an interview will not be ordered as witnesses

 have the right to decline to be interviewed. United States v. Bittner, 728 F.2d 1038, 1041-42 (8th

 Cir. 1984).

        The Government shall also produce Brady and Giglio material and information fourteen

 days prior to trial. As stated above, the Government's counsel states that it has no defense-

 favorable information regarding the cooperating witnesses. If that remains the Government's

 position but it ultimately does not call a cooperator as a witness, it shall disclose the person's

 identity and location for service of a defense subpoena seven days prior to trial.




                                                  11
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 12 of 14 PageID #:
                                    1066




        C. Defendant Fisher's Discovery Requests Nos. 4 and 5

         Defendant Fisher objects to the Order's denial as moot of his request number 4 for

 written reports, warrants, warrant affidavits, or other documents regarding the search of his home

 on the basis that the Government agreed to provide the information. Fisher asserts that his home

 was searched at least three times but the Government has only provided the requested

 information as to one search. (ECF No. 422 at 11.) The Government did not respond to this

 objection. The Government is ordered to provide the requested information within ten (10) days

 of the date of this Order.

         Defendant Fisher also objects that the Order did not address his request number 5, for all

 discovery provided to other codefendants in the case.            Fisher's Motion described the

 Government's production of certain numbered batches of material, and stated in pertinent part:

                Counsel has not been provided Batch 3, 6, or 7. In an email to all
                counsel, the AUSA indicated that Batch 3 pertained to the Moline
                Acres shooting and only was provided to defendants Lee, Warlick,
                Rayford, Streeter and that Batch 6 provided to the Davis murder
                and was only provided to Defendant's Lee, Bost, Johnson. As to
                Batch 7, counsel only was told that it did not pertain to Mr. Fisher.

 (ECF No. 329 at 4.)

         The Order did not address this request. The Government did not respond to Fisher's

 objection but did respond to his original Motion that "defendant Fisher has been provided all

 discovery to which he is entitled. There is no basis for providing discovery to any defendant to

 which he/she is not entitled." (ECF No. 338 at 3-4.)

         In addition to the constitutional discovery obligations imposed by Brady and Giglio, Rule

 16(a)(l)(E), Fed. R. Crim. P., authorizes disclosure of certain documents and objects if they are

 material to a defendant's case or are intended for use by the government in its case-in-chief.

 Defendant Fisher's objection does not establish that the discovery provided to codefendants

                                                 12
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 13 of 14 PageID #:
                                    1067


 meets these criteria. This objection is overruled without prejudice to Defendant renewing it in an

 appropriate motion for discovery.

        Defendant Fisher's alternative request for an in camera review is denied.

        D. Defendant Johnson's Reguest for Lab Report

        Defendant Johnson seeks discovery of a lab report on fingerprint analysis as to a motor

 vehicle relevant to Count IV.    Johnson's Objection states that his initial Motion to Compel

 sought the lab report and a redacted version was produced to him, with the identity of one person

 whose prints were found on the vehicle blocked out. Johnson argues that to the extent it is

 determined the vehicle is in fact the subject vehicle involved in the event at issue, the existence

 of fingerprints belonging to people other than him would be exculpatory. The Government states
                          1


 in its Response (ECF No. 429 at 5 n. l) that it will provide an unredacted copy of the fingerprint

 analysis to Defendant Johnson. The Government is ordered to provide an unredacted copy of the

 fingerprint analysis to Defendant Johnson within ten (10) days of the date of this Order, if it has

 not already done so.

        Accordingly,

        IT IS HEREBY ORDERED that the Objections of Defendants Michael Johnson,

 Charles Guice, Jerome Fisher, and Delvin Bost to the Memorandum and Order of June 10, 2020

 (ECF No. 406), are SUSTAINED in part and OVERRULED in part, consistent with this

 Memorandum and Order. (ECF Nos. 426, 410, 422, 435.)

        IT IS FURTHER ORDERED that the Government shall identify its testifying

 informants and cooperating codefendants, and produce Brady and Giglio materials and

 information, fourteen (14) days prior to trial, consistent with this Memorandum and Order.

        IT IS FURTHER ORDERED that the Government shall produce information

 responsive to Defendant Fisher's request number 4, and an unredacted copy of the fingerprint


                                                 13
Case: 4:19-cr-00211-RLW-NAB Doc. #: 438 Filed: 08/06/20 Page: 14 of 14 PageID #:
                                    1068


 analysis to Defendant Johnson, if not already produced, within ten (10) days of the date of this

 Memorandum and Order.



                                                     ~14bb
                                                     RONNIE L. WHITE
                                                     UNITED STATES DISTRICT JUDGE


 Dated thisb-f/.., day of August, 2020.




                                                14
